FMSF N-Q PE 9/30/11 Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Beacon Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Financial Services Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Global Discovery Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Mutual International Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Quest Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Mutual Quest Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Shares Fund Statement of Investments, September 30, 2012 (unaudited) (continued) Mutual Shares Fund Statement of Investments, September 30, 2012 (unaudited) (continued) including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds
